DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 10, 14, 20, 22, and 23 are pending in this application.  Claims 1-9, 11-13, 15-19, and 21 have been cancelled.  Claims 10, 14, 20, 22, and 23 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 14, 20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagai et al (US 5723133) in view of Meglasson (US 5900435) and Brand for the reasons set forth in rejecting the claims in the last Office action.  
Nagai et al disclose modified guanidine derivatives and sodium chloride (see entire document, especially the abstract and column 9, lines 40-54).
The claims differ as to the specific recitation of p being an integer of from 3 to 5.
Meglasson discloses the use of guanidine derivatives in foods and beverages (see entire patent, especially the abstract, Formula I, and claims 1-3).  It is noted that sodium chloride is a well-known additive in food products. 
Brand discloses salty taste amplification with guanidine derivative compounds (see entire document).

All of the claims and claim limitations have been considered.  The selection of amounts employed in foods and beverages would be dictated by personal preference, wherein selection would be well-within the skill of the art.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach salt enhancing capabilities, that Nagai et al is non-analogous, and there is no motivation to combine the references.
Nagai et al disclose modified guanidine derivatives (see entire document, especially the abstract).  Meglasson discloses the use of guanidine derivatives in foods and beverages (see entire patent, especially the abstract, Formula I, and claims 1-3).  Brand discloses salty taste amplification with guanidine derivative compounds.  Once the art has recognized the use of guanidine derivatives in salt containing foods then the use and manipulation of other derivatives would be no more than obvious, expected, and well-within the skill of the art.
In response to applicant's argument that Nagai et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nagai et al teach the conventional concept of guanidine derivatives.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art is directed to the use of guanidine derivatives.

It is repeated that the declaration under 37 CFR 1.132 filed March 11, 2020 is insufficient to overcome the rejection of claims based upon35 U.S.C. 103(a) as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the broadest claims (claims 10 and 14).  The tables/Examples referred to are specific for 0.700 wt% sodium chloride.  Claims 10 and 14 broadly claim about 0.2 to 2.0 wt% sodium chloride.   
2) The showing does not specifically compare to the art relied upon.

In the absence of a persuasive showing of unexpected results, it is not seen how the claimed invention differs from that of the combined teachings of the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        




LAW
November 3, 2021